DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claims 1-4, 6-7, and 11-13 are pending in this office action and presented for examination. Claims 2, 4, 6-7, and 12-13 are newly amended by the response received May 24, 2021. Examiner notes that the status identifier associated with claim 12 reads “previously presented” even though claim 12 appears to be amended. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner notes that both vector processors (processors that process elements of a vector in parallel) and multiprocessors (wherein multiple processors are used) were widespread for many years before the filing date of the instant invention, and as such the title does not have sufficient informative value in indexing, classifying, and searching. Examiner recommends the title: “PARALLELIZED PROCESSING OF ELEMENTS OF A FIRST VECTOR AND A SECOND VECTOR USING CYCLICAL TRANSMISSION OF VECTOR ELEMENTS BETWEEN PROCESSORS”. (See page 2 of the instant specification, which supports the “cyclical transmission” language.) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-7, and 11-13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “b) loading a next non-loaded element of the first vector R into processor 1; c) subsequent to performing step b), parallel processing, by the processors, those of the elements of the first vector R that have been loaded into the processors; d) subsequent to performing step c), transmitting those of the elements of the first vector R that are loaded in processors 1 through k-1 from the processors 1 through k-1 to the respectively next one of processors 2 through k; and e) subsequent to performing step d), as long as not all of the elements of the first vector R have yet been previously loaded into processor 1, returning to step b) for re-performance of steps b)-e)” in lines 4-12. However, this limitation does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. For example, the original disclosure (page 7, lines 7-9) does not appear to reasonably 
Claim 2 is rejected for failing to alleviate the rejection of claim 1 above.

Claim 3 recites the limitation “b) loading a next non-loaded element of the first vector R into processor 1; c) subsequent to performing step b), parallel processing, by the processors, those of the elements of the first vector R that have been loaded into the processors; d) subsequent to performing step c), transmitting those of the elements of the first vector R that are loaded in processors 1 through k-1 from the processors 1 through k-1 to the respectively next one of processors 2 through k; and e) subsequent to performing step d), as long as not all of the elements of the first vector R have yet been previously loaded into processor 1, returning to step b) for re-performance of steps b)-e)” in lines 9-17. However, this limitation does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. For example, the original disclosure (e.g., page 7, lines 7-9) does not appear to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of “loading a next non-loaded element of the first vector R into processor 1” “subsequent to performing” “transmitting those of the elements of the first vector R that are loaded in processors 1 through k-1 from the processors 1 through k-1 to the respectively 
Claim 3 recites the limitation “aa) loading a first non-loaded k elements of the second vector L into processors 1 through k; bb) loading a first non-loaded element of the first vector R into processor 1; a) loading a next non-loaded k elements of the second vector L into processors 1 through k; b) loading a next non-loaded element of the first vector R into processor 1; c) subsequent to performing step b), parallel processing, by the processors, those of the elements of the first vector R that have been loaded into the processors; d) subsequent to performing step c), transmitting those of the elements of the first vector R that are loaded in processors 1 through k-1 from the processors 1 through k-1 to the respectively next one of processors 2 through k; e) subsequent to performing step d), as long as not all of the elements of the first vector R have yet been previously loaded into processor 1, returning to step b) for re-performance of steps b)-e), and otherwise proceeding to step f); and f) subsequent to performing step e), as long as not all of the elements of the second vector L have yet been previously loaded into any of the processors 1 through k, returning to step a)” in lines 4-19. However, this limitation does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. For example, step “f)” conditionally entails “returning to step a)”, which indicates that step a) is previously performed. However, according to the original disclosure (e.g., Figure 1), step “a)” is performed after all elements of the first vector R have been previously loaded into processor 1. Therefore, step “e)” will always proceed to the aforementioned step “f)” in the context of the claim, and non-loaded k elements of the second vector L that follow the recited next non-loaded k elements of the second vector L (i.e., next-after-next non-loaded k elements of 
Claims 4 and 6-7 are rejected for failing to alleviate the rejections of claim 3 above. 

Claim 11 recites the limitation “b) loading a next non-loaded element of the first vector R into processor 1; c) subsequent to performing step b), parallel processing, by the processors, those of the elements of the first vector R that have been loaded into the processors; d) subsequent to performing step c), transmitting those of the elements of the first vector R that are loaded in processors 1 through k-1 from the processors 1 through k-1 to the respectively next one of processors 2 through k; and e) subsequent to performing step d), as long as not all of the elements of the first vector R have yet been previously loaded into processor 1, returning to step b) for re-performance of steps b)-e)” in lines 6-14. However, this limitation does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. For example, the original disclosure (page 7, lines 7-9) does not appear to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of “loading a next non-loaded element of the first vector R into processor 1” “subsequent to performing” “transmitting those of the elements of the first vector R that are 

Claim 12 recites the limitation “b) loading a next non-loaded element of the vector into processor 1; c) subsequent to performing step b), parallel processing, by the processors, those of the elements of the vector that have been loaded into the processors; d) subsequent to performing step c), transmitting those of the elements of the vector that are loaded in processors 1 through k-1 from the processors 1 through k-1 to the respectively next one of processors 2 through k; and e) subsequent to performing step d), as long as not all of the elements of the vector have yet been previously loaded into processor 1, returning to step b) for re-performance of steps b)-e)” in lines 16-24. However, this limitation does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. For example, the original disclosure (page 7, lines 7-9) does not appear to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of “loading a next non-loaded element of the vector into processor 1” “subsequent to performing” “transmitting those of the elements of the vector that are loaded in processors 1 through k-1 from the processors 1 through k-1 to the respectively next one of processors 2 through k”. For additional discussion, see the response to arguments section below.

Claim 13 recites the limitation “b) loading a next non-loaded element of the vector into processor 1; c) subsequent to performing step b), parallel processing, by the processors, those of 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6-7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the second vector L vectors” in line 2. However, there is insufficient antecedent basis for this limitation in the claims. 

Claim 3 recites the limitation “a) loading a next non-loaded k elements of the second vector L into processors 1 through k; b) loading a next non-loaded element of the first vector R into processor 1; c) subsequent to performing step b), parallel processing, by the processors, those of the elements of the first vector R that have been loaded into the processors; d) subsequent to performing step c), transmitting those of the elements of the first vector R that are loaded in processors 1 through k-1 from the processors 1 through k-1 to the respectively next one of processors 2 through k; e) subsequent to performing step d), as long as not all of the elements of the first vector R have yet been previously loaded into processor 1, returning to step b) for re-performance of steps b)-e), and otherwise proceeding to step f); and f) subsequent to performing step e), as long as not all of the elements of the second vector L have yet been previously loaded into any of the processors 1 through k, returning to step a)” in lines 7-19. However, it is unclear as to whether the metes and bounds of the claim encompass performing steps “b)” to “f)” after a return to step “a)” in step “f)”. For additional discussion, see the response to arguments section below.
Claim 3 recites the limitation “aa) loading a first non-loaded k elements of the second vector L into processors 1 through k; bb) loading a first non-loaded element of the first vector R into processor 1; a) loading a next non-loaded k elements of the second vector L into processors 1 through k; b) loading a next non-loaded element of the first vector R into processor 1; c) subsequent to performing step b), parallel processing, by the processors, those of the elements of the first vector R that have been loaded into the processors; d) subsequent to performing step c), 
Claims 4 and 6-7 are rejected for failing to alleviate the rejections of claim 3 above.

Claim 12 recites the limitation “the one or multiple elements of the vector” in lines 13, 17-18, 19-20, 22-23, and 25. For example, claim 12 recites the limitation “parallelized 

Response to Arguments
Applicant on page 11 argues: “Applicant submits that the replacement drawings obviate the drawing objections.”
In view of the aforementioned replacement drawings, the previously presented objections to the drawings are withdrawn. 

Applicant on page 11 argues: “Applicant submits that the objections to the specification and title are obviated by the amendments made thereto.”
In view of the aforementioned replacement drawings, the previously presented objections to the specification are withdrawn. However, the objection to the title remains applicable — see the specification section above. 

Applicant on page 11 argues: ‘Applicant understands the written description requirement to essentially assert that the specification does not support "returning to step b)" in step e) because the specification only supports returning to step c). Applicant disagrees because support for the claimed return to step b) exists in the original claims. For written description purposes, the originally filed claims are every bit as much a part of the original specification as the other parts of he originally filed application. Since the original claims recite a return to step b), it is not the case that this return step violates the written description requirement. Therefore, claims 1, 3, 11, 12, and 13 do not lack written description support on account of this reasoning presented by the Examiner.’
However, while Examiner agrees that the originally filed claims are every bit as much a part of the original specification as the other parts of the originally filed application, Examiner maintains that the limitation does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. As one example, see page 7, lines 7-9, which discloses “Subsequently, first processor p1 transmits the previously received value of first vector R to the next processor p2. At the same time, in a second memory access, the next element of first vector R is loaded into first processor p1.” (Underlining added by examiner.) Examiner submits that one skilled in the relevant art would understand that the inventor, at the time of the application was filed, had possession of an invention that entails the previously received value of first vector R being transmitted to the next processor p2 at the same time that the next element of first vector R is loaded into first processor p1. However, the aforementioned claims do not reflect the “at the same time” aspect of the invention. To use claim 1 as an example, claim 1 recites “returning to step b)” (see claim 1, line 11), i.e. “loading a next non-

Applicant across pages 11-12 argues: ‘For claim 3, the Examiner also presents an additional justification for establishing a written description violation. However, Applicant submits that original claim 3 rebuts this additional justification. In particular, the feature in step f) of returning to step a) appears in the original version of claim 3; therefore, Applicant is entitled to rely on original claim 3 to support this feature. In particular, original claim 3 begins with step a) reciting "a) loading a next non- loaded k elements of second vector L into processors 1 through k." This step in original claim 3 does not condition its performance on all elements of vector R having been previously loaded into processor 1, as the Examiner reads Figure 1. Therefore, it is not the case that the original specification is limited to the particular understanding offered by the Examiner in the statement "However, according to the original disclosure (e.g., Figure 1), step 'a)' is performed after all elements of the first vector R have been previously loaded into processor 1." Office Action at p. 8.’
in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Examiner submits that one skilled in the relevant art would understand that the inventor, at the time of the application was filed, had possession of an invention that entails performing processing on all of the elements of vector R for a first set of elements of vector L, and then performing processing on all of the elements of vector R for a second set of elements of vector L. (See Figure 1, for example.) However, the claims do not reflect this invention: given step “e)” as recited, all of the elements of vector R for a second set of elements of vector L will not be processed (because step “b)” will not be returned to) because all of the elements of vector R will have been previously loaded into processor 1 (because this occurred when performing processing on all of the elements of vector R for the first set of elements of vector L). For this reason, Examiner maintains that claim 3 does not appear to be described in the original disclosure in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.

Applicant on page 12 argues: “With regard to the Section 112(b) rejection, the concerns raised by the Examiner are addressed by the claim amendments, except as noted below”.
Except for the rejections addressed below, the remaining previously presented indefinite rejections are withdrawn in view of the aforementioned claim amendments. 

Applicant on page 12 argues: ‘For instance, with regard to claim 3, the Examiner at page 12 of the office action states "However, it is unclear as to whether the metes and bounds of the claim encompass performing steps 'b )' to 'f)' after a return to step 'a)' in step 'f)'." The answer is yes. When the process returns to step a) as a consequence of the execution of step f), the process proceeds to a re-performance of the remainder of the claimed steps.’
However, while the above may be the intended interpretation of the claim limitation by Applicant, the claim language itself remains indefinite. Examiner notes the recitation of “for re-performance of steps …” language in other locations in the independent claims. 

Applicant on page 12 argues: ‘Again with regard to claim 3, at page 12 of the office action, the Examiner states "However, according to the disclosure (e.g., Figure 1), step "a)" is performed after all elements of the first vector R have been previously loaded into processor 1." This point was addressed above in connection with the written description rejection.’
However, Applicant does not address whether the metes and bounds of the claim are intended to encompass the possibility of “returning to step b) for re-performance of steps b)-e)” occurring at least once in the context of the claim. In other words, the claim as currently recited appears to convey that the aforementioned returning has no possibility of occurring in the context of the claim, for reasons further elaborated on in the response to arguments in connection with the written description rejection. It is unclear by Applicant’s argument as to whether Applicant intends the metes and bounds of the claim to not encompass the possibility of “returning to step b) for re-performance of steps b)-e)” occurring at least once in the context of the claim, or whether Applicant believes that the claim as recited would encompass the possibility of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH E VICARY/            Primary Examiner, Art Unit 2182